 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    MOJGAN POURZANJANI,                     Case No. SACV 17-1633 AG(JC)
12                          Plaintiff,
13                   v.                       ORDER ACCEPTING FINDINGS,
                                              CONCLUSIONS, AND
14                                            RECOMMENDATIONS OF UNITED
      NANCY A. BERRYHILL, Acting              STATES MAGISTRATE JUDGE
15    Commissioner of Social Security,
16
                           Defendant.
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
18
     of the records herein, including the January 10, 2019 Report and Recommendation
19
     of United States Magistrate Judge (“Report and Recommendation”). The Court
20
     approves and accepts the Report and Recommendation.
21
           IT IS HEREBY ORDERED that (1) the decision of the Commissioner of
22
     Social Security is reversed in part and the matter is remanded for further
23
     administrative action consistent with the Report and Recommendation; and
24
     (2) Judgment be entered accordingly.
25
           IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
26
     the Judgment on counsel for the parties.
27
     DATED: January 31, 2019             ________________________________________
28
                                         HONORABLE ANDREW J. GUILFORD
                                         UNITED STATES DISTRICT JUDGE
